Order                                                                          Michigan Supreme Court
                                                                                     Lansing, Michigan

  June 2, 2006                                                                           Clifford W. Taylor,
                                                                                                 Chief Justice

  130187                                                                               Michael F. Cavanagh
  130574 & (52)                                                                        Elizabeth A. Weaver
                                                                                              Marilyn Kelly
                                                                                         Maura D. Corrigan
  JOANN KUSMIERZ, KERRY KUSMIERZ,                                                      Robert P. Young, Jr.
  KIM L. LINDEBAUM, JAMES B.                                                           Stephen J. Markman,
                                                                                                      Justices
  LINDEBAUM, and M SUPPLY CO., 

             Plaintiffs-Appellants, 

  v       	                                                 SC: 130187      

                                                            COA: 258021
Bay CC: 01-003467-CZ

  JOYCE SCHMITT and DIANE RANKIN,

           Defendants-Appellees, 

  and
  RONALD SCHMITT,

             Defendant.

  _________________________________________/ 

  JOANN KUSMIERZ, KERRY KUSMIERZ,

  KIM L. LINDEBAUM, JAMES B. 

  LINDEBAUM, and M SUPPLY CO., 

             Plaintiffs-Appellees,
  v       	                                                 SC: 130574      

                                                            COA: 258021
Bay CC: 01-003467-CZ

  JOYCE SCHMITT and DIANE RANKIN,

           Defendants-Appellants, 

  and
  RONALD SCHMITT,

             Defendant.

  _________________________________________/ 


        On order of the Court, the applications for leave to appeal the November 15, 2005
  judgment of the Court of Appeals are considered. We direct the Clerk to schedule oral
  argument on whether to grant the applications or take other peremptory action. MCR
  7.302(G)(1). The parties shall include among the issues to be addressed at oral argument:
  (1) whether the trial court erred by considering its post-trial grant of injunctive relief as a
                                                                                                               2

basis for awarding case evaluation sanctions; (2) whether the Court of Appeals erred by
comparing the case evaluation award and jury verdict for each individual plaintiff as
against each individual defendant; (3) whether the Court of Appeals erred by dividing the
$25,000 case evaluation award equally among the five plaintiffs who were parties at the
time of case evaluation; and (4) whether the Court of Appeals erred by finding that
plaintiffs JoAnn Kusmierz and Kerry Kusmierz are liable to Diane Rankin for case
evaluation sanctions when defendant Rankin never filed or served a request for costs in
compliance with MCR 2.403(O)(8). The parties may file supplemental briefs within 42
days of the date of this order, but they should avoid submitting a mere restatement of the
arguments made in their application papers. The motion for extension of time to file a
reply brief in Docket No. 130574 is GRANTED.




                         I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                   foregoing is a true and complete copy of the order entered at the direction of the Court.
                         June 2, 2006                        _________________________________________
       d0530                                                                 Clerk